Order of Appellate Division reversed and judgment of the Court of Claims reinstated, with costs in this court and in the Appellate Division. The record does not support the conclusion of the Appellate Division that the Court of Claims erro*723neously added to the present value of the acreage the prospective cost of improvement to make the land available for its highest use as a subdivision for residential development.
Concur: Chief Judge Fuld and Judges Van Vooehis, Burke, Scileppi, Bergan, Keating and Breitel.